
	
		IIA
		Calendar No. 295
		112th CONGRESS
		2d Session
		S. J. RES. 34
		IN THE SENATE OF THE UNITED STATES
		
			January 23, 2012
			Mr. McConnell (for
			 himself, Mrs. Hutchison,
			 Mr. Lee, Mr.
			 Hatch, Mr. Barrasso,
			 Mr. Cornyn, Ms.
			 Ayotte, Mr. Moran,
			 Mr. Alexander, Mr. Crapo, Mr.
			 Rubio, Mr. Coats,
			 Mr. Enzi, Mr.
			 Sessions, Mr. Burr,
			 Mr. Vitter, Mr.
			 Isakson, Mr. Blunt,
			 Mr. Boozman, Mr. Kyl, Mr.
			 McCain, Mr. Shelby,
			 Mr. Wicker, Mr.
			 Chambliss, Mr. Lugar,
			 Mr. Risch, Mr.
			 Roberts, Mr. Inhofe,
			 Mr. Grassley, Mr. Kirk, and Mr.
			 Graham) introduced the following joint resolution; which was read
			 twice and placed on the calendar, pursuant to Public Law 112–25, section
			 301(a)(2)
		
		JOINT RESOLUTION
		Relating to the disapproval of the
		  President’s exercise of authority to increase the debt limit, as submitted
		  under section 3101A of title 31, United States Code, on January 12,
		  2012.
	
	
		That Congress disapproves of the
			 President’s exercise of authority to increase the debt limit on January 12,
			 2012, as exercised pursuant to the certification under section 3101A(a) of
			 title 31, United States Code.
		
	
		January 23, 2012
		Read twice and placed on the calendar, pursuant to Public
		  Law 112–25, section 301(a)(2)
	
